DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of: 
a refrigerator, wherein the refrigerator comprises a cabinet body, a compressor and an evaporator, wherein:
a first compartment and a second compartment are defined in the cabinet body; a first air inlet cavity communicated with the first compartment and a second air inlet cavity communicated with the second compartment are arranged on the back of the first compartment and the second compartment respectively;
the compressor is arranged at the bottom of the cabinet body;
the evaporator is arranged in an evaporator cavity of the cabinet body and is capable of supplying cold to the first compartment and the second compartment
the air volume adjustment device is arranged on the back of the first compartment and the second compartment
the refrigerator further comprises a controller connecting the compressor and the air volume adjustment device
the air volume adjustment device is arranged on the back of the freezing compartment
wherein the cabinet body further comprises a front cover plate arranged on the back of the freezing compartment and a rear cover plate connected to the front cover plate; the first air inlet cavity and the second air inlet cavity are arranged between the front cover plate and the rear cover plate (as per claim 1)
wherein the first compartment is configured as a refrigerating compartment; the second compartment is configured as a freezing compartment; the air volume adjustment device is arranged on the back of the freezing compartment. (as per claim 3)
wherein the cabinet body further comprises a front cover plate arranged on the back of the freezing compartment and a rear cover plate connected to the front cover plate; the first air inlet cavity and the second air inlet cavity are arranged between the front cover plate and the rear cover plate (as per claim 4)
wherein the cabinet body further comprises a front cover plate arranged on the back of the freezing compartment and a rear cover plate connected to the front cover plate; the first air inlet cavity and the second air inlet cavity are arranged between the front cover plate and the rear cover plate (as per claim 4)
wherein the operating knob is capable of driving the baffle to move among at least three positions, such that the refrigerator can be switched among at least three modes; in the first position, the volume of air entering the refrigerating compartment is approximately equal to that entering the freezing compartment, and the refrigerator is operating in a conventional mode; in the second position, the volume of air entering the refrigerating compartment is less than that entering the freezing compartment, and the refrigerator is operating in a fast cooling mode; in the third position, the volume of air entering the refrigerating compartment is greater than that entering the freezing compartment, and the refrigerator is operating in a freezing-to-refrigerating mode (as per claim 6-7).
wherein a rear plate of the freezing compartment is arranged in front of the front cover plate; a freezing air duct which is communicated with the freezing compartment is arranged between the front cover plate and the rear plate of the freezing compartment (as per claim 9)
wherein a foam thermal-insulating layer is arranged between the front cover plate and the rear plate of the freezing compartment; the freezing air duct is positioned between the front cover plate and the foam thermal-insulating layer (as per claim 10)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the front side and the rear side of the baffle".  There is insufficient antecedent basis for this limitation in the claim.
Re claim 1, the claim calls for “an air volume adjustment device for a refrigerator” and then continues to claim components of the refrigerator. This make the claim unclear because is not readily clear if the scope of the invention includes all of the mentioned components of the refrigerator aside from the air volume adjustment device. The examiner suggest amending the claims to call for “a refrigerator comprising an air volume adjustment device”, instead. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 further defines the cabinet body. However, the cabinet body is not a structure of the air volume adjustment device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 further defines the controller (and logic structure within). However, the controller is not a structure of the air volume adjustment device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 further defines a rear plate of the freezing compartment and a freezing duct. However, a rear plate of the freezing compartment and a freezing duct are not a structure of the air volume adjustment device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 further defines a foam thermal-insulating layer. However, a foam thermal-insulating layer is not a structure of the air volume adjustment device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 6-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (KR 20090043825), hereinafter referred to as Liu, in view of Graff (US 20080307807), hereinafter referred to as Graff.

Re claim 1, Liu teaches an air volume adjustment device for a refrigerator, wherein the refrigerator comprises a cabinet body, a compressor and an evaporator (the applicant is reminded that the refrigerator and any component of the refrigerator is not part of the claimed invention i.e. the “air volume adjustment device”; however, the examiner notes that Liu does teach a refrigerator with the limitations as claimed such as 1, 10 and 10a-10b, 20 and implicit for the compressor), wherein:
a first compartment and a second compartment are defined in the cabinet body (the applicant is reminded that the refrigerator and any component of the refrigerator is not part of the claimed invention i.e. “air volume adjustment device”; however, the examiner notes that Liu does teach a refrigerator with the limitations as claimed such as 10a-10b); a first air inlet cavity communicated with the first compartment and a the applicant is reminded that the refrigerator and any component of the refrigerator is not part of the claimed invention i.e. “air volume adjustment device”; however, the examiner notes that Liu does teach a refrigerator with the limitations as claimed such as 10a-10b);
the compressor is arranged at the bottom of the cabinet body (the applicant is reminded that the refrigerator and any component of the refrigerator is not part of the claimed invention i.e. “air volume adjustment device”; however, the examiner notes that is well known in the art to place the compressor in the bottom of the cabinet body);
the evaporator is arranged in an evaporator cavity of the cabinet body and is capable of supplying cold to the first compartment and the second compartment (the applicant is reminded that the refrigerator and any component of the refrigerator is not part of the claimed invention i.e. “air volume adjustment device”; however, the examiner notes that Liu does teach a refrigerator having an evaporator 20 that is placed in a cavity as shown in the Fig and is capable of cooling the air for the first and second compartment since that’s an inherent feature of the evaporator);
the air volume adjustment device (e.g. 40, 50 and 30) is arranged on the back of the first compartment and the second compartment (see Fig 2), and comprises a fan (30) and a baffle (50); the baffle is arranged between the first air inlet cavity (e.g. 47a) and the second air inlet cavity (47b); the fan is capable of introducing cold air from the evaporator into the first air inlet cavity and the second air inlet cavity (see Fig 2); the baffle is capable of moving among a plurality of positions to adjust the volume of air entering the first air inlet cavity and the second air inlet cavity (see Fig 2; the examiner notes that the baffle is capable of performing the recited function); the refrigerator further comprises a controller connecting the compressor and the air volume adjustment device (see description “When the sensing unit 60 detects the refrigeration position B of the discharge structure cutting unit 50, the control unit sets the set temperature of the first storage chamber 10a regardless of the set temperature of the temperature control unit 70”);
wherein the air volume adjustment device is characterized by further comprising an operating knob (57) and a magnetic position sensor (60) which are connected to the front side and the rear side of the baffle (see Fig 3 and 4), respectively; the operating knob is arranged inside one of the first compartment and the second compartment see Fig 2, where it is in the first or second compartment); the position sensor is connected to the controller (see description “When the sensing unit 60 detects the refrigeration position B of the discharge structure cutting unit 50, the control unit sets the set temperature of the first storage chamber 10a regardless of the set temperature of the temperature control unit 70”); the operating knob is capable of operably driving the baffle to move; the potentiometer transfers an electrical signal corresponding to a position of the baffle to the controller (see description “When the sensing unit 60 detects the refrigeration position B of the discharge structure cutting unit 50, the control unit sets the set temperature of the first storage chamber 10a regardless of the set temperature of the temperature control unit 70”); the controller controls the compressor to be started up or shut down (the applicant is reminded that the refrigerator and any component of the refrigerator is not part of the claimed invention i.e. “air volume adjustment device”).
Liu does not explicitly teach the limitation of the position sensor being a potentiometer. 
However, Graff teaches the limitation of an air volume adjustment system comprising a position sensor heing a potentiometer (¶ 39, “The damper position sensor 46 can be, by way of example, a potentiometer, a Hall effects sensor, or any optical position detecting devices”). 
Therefore, because these two methods to obtain the position were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to substitute the method of using the potentiometer for the method of using the magnetic position sensor. The motivation for doing so would have because the potentiometer are more cost effective when compare to magnetic sensor.

Re claim 3, Liu, as modified, teaches the air volume adjustment device according to claim 1. Liu teaches the limitation of wherein the first compartment is configured as a refrigerating compartment (the applicant is reminded that the refrigerator and any component of the refrigerator is not part of the claimed invention i.e. “air volume adjustment device”; however, the examiner notes that Liu does teach the first compartment is configured as a refrigerating compartment); the second compartment is configured as a freezing compartment (the applicant is reminded that the refrigerator and any component of the refrigerator is not part of the claimed invention i.e. “air volume adjustment device”; however, the examiner notes that Liu does teach the second compartment is configured as a freezing compartment); the air volume adjustment device is arranged on the back of the freezing compartment (see Fig 2
Re claim 4, Liu, as modified, teaches the air volume adjustment device according to claim 3. Liu teaches the limitation of wherein the cabinet body further comprises a front cover plate arranged on the back of the freezing compartment and a rear cover plate connected to the front cover plate; the first air inlet cavity and the second air inlet cavity are arranged between the front cover plate and the rear cover plate (the applicant is reminded that the refrigerator and any component of the refrigerator is not part of the claimed invention i.e. “air volume adjustment device”; however, the examiner notes that Liu does teach wherein the cabinet body further comprises a front cover plate arranged on the back of the freezing compartment and a rear cover plate connected to the front cover plate; the first air inlet cavity and the second air inlet cavity are arranged between the front cover plate and the rear cover plate see Fig 2).

Re claims 6-7, Liu, as modified, teaches the air volume adjustment device according to claim 3. Liu teaches the limitation of wherein the operating knob is capable of driving the baffle to move among at least three positions, such that the refrigerator can be switched among at least three modes; in the first position, the volume of air entering the refrigerating compartment is approximately equal to that entering the freezing compartment, and the refrigerator is operating in a conventional mode; in the second position, the volume of air entering the refrigerating compartment is less than that entering the freezing compartment, and the refrigerator is operating in a fast cooling mode; in the third position, the volume of air entering the refrigerating compartment is greater than that entering the freezing compartment, and the refrigerator is operating in a freezing-to-refrigerating mode. The examiner notes that the operating knob is fully capable of performing the claim function.

Re claim 9, Liu, as modified, teaches the air volume adjustment device according to claim 4. Liu teaches the limitation of wherein a rear plate of the freezing compartment is arranged in front of the front cover plate; a freezing air duct which is communicated with the freezing compartment is arranged between the front cover plate and the rear plate of the freezing compartment (the applicant is reminded that the refrigerator and any component of the refrigerator is not part of the claimed invention i.e. “air volume adjustment device”; however, the examiner notes that Liu does teach wherein the cabinet body further comprises a front cover plate arranged on the back of the freezing compartment and a rear cover plate connected to the front cover plate; the first air inlet cavity and the second air inlet cavity are arranged between the front cover plate and the rear cover plate see Fig 2).

Re claim 10, Liu, as modified, teaches the air volume adjustment device according to claim 9. Liu teaches the limitation of wherein a foam thermal-insulating layer is arranged between the front cover plate and the rear plate of the freezing compartment; the freezing air duct is positioned between the front cover plate and the foam thermal-insulating layer (the applicant is reminded that the refrigerator and any component of the refrigerator is not part of the claimed invention i.e. “air volume adjustment device”; however, the examiner notes that Liu does teach wherein the cabinet body further comprises a front cover plate arranged on the back of the freezing compartment and a rear cover plate connected to the front cover plate; the first air inlet cavity and the second air inlet cavity are arranged between the front cover plate and the rear cover plate see Fig 2).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Graff, as applied to claim 1 above, in further view of Chiappeta (US Pat No. 6,094,932), hereinafter referred to as Chiappeta.

Re claim 2, Liu, as modified, teaches the air volume adjustment device according to claim 1. Liu does not explicitly teach the limitation of wherein the operating knob is configured as a rotary knob which drives the baffle to rotate among the plurality of positions.
However, Chiappeta teaches the limitation of an air volume adjustment device comprising a operating knob (32) is configured as a rotary knob (see Fig 2) which drives a baffle (81) to rotate among a plurality of positions (see Fig 1-5).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Liu, as modified, to have integrated wherein the operating knob is configured as a rotary knob which drives the baffle to rotate among the plurality of positions, as taught by Chiappeta, in order to make the operation rotational rather than linear.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Graff, as applied to claim 1 above.

Re claim 5, Liu, as modified, teaches the air volume adjustment device according to claim 1. Liu does not explicitly teach the limitation of wherein the potentiometer is mounted on the rear cover plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arranged the potentiometer on the rear cover, for the purpose of providing proper structural support, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Graff, as applied to claim 4 above, and in view of Simpson (US Pat No. 10,001,316), hereinafter referred to as Simpson.

Re claim 8, Liu, as modified, teaches the air volume adjustment device according to claim 4. Liu does not explicitly teach the limitation of wherein the air volume adjustment device further comprises a columnar body which passes through the front cover plate and the rear cover plate; the baffle is fixed on the columnar body; the operating knob and the potentiometer are connected to two ends of the columnar body, respectively.
However, Simpson teaches the limitation of an air volume adjustment device comprising a columnar body (52) which passes through the front cover plate and the rear cover plate (see Fig 5b); a baffle (32) is fixed on the columnar body; the operating knob (34) is connected to two ends of the columnar body, respectively (see Fig 5-6).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Liu, as modified, to have integrated wherein the air volume adjustment device further comprises a columnar body which passes through the front cover plate and the rear cover plate; the baffle is fixed on the columnar body; the operating knob and the potentiometer are connected to two ends of the columnar body, respectively, as taught by Simpson, in order to provide more support structure for the device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        03/10/2021